DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Finality of the Action
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 14-17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hurwitz (US 2018/0275485, effectively filed on Aug. 17, 2017).
Regarding claims 1 and 14, Hurwitz discloses with reference to FIG. 1, a Composite FBAR filter comprising a plurality of composite FBAR resonators and in Fig. 8 the steps of fabricating the composite FBAR filter (the preparing and processing of the substrate, piezo films and electrodes with supporting layers and connecting vias and metal plugs have been depicted in Figs. 9-52). 

    PNG
    media_image1.png
    445
    655
    media_image1.png
    Greyscale

Fig. 1 of Hurwitz annotated by the examiner for ease of reference.

Each of the composite FBAR resonators consist of piezoelectric films 18', 18" and sandwiched between electrodes 22, 60 (§0196) which is deposited on high resistivity silicon substrates with <111> orientation (§0029), per claims 2 & 15, wherein the high-quality single crystal, per claims 4 & 17, sputtered AlN films, per claims 3 & 16, used as piezoelectric films 18', 18" with FWHM (Full width at half maximum XRD peak) of less than 1.8 degrees, and per claims 6 & 19,  characterized by piezoelectric layer thickness and surface roughness of having a RMS (root mean square) of less than 1 nm and a rocking curve FWHM value of even less than 500 arcsec (i.e. less than 1 degree, §0145).
Furthermore, per claims 7 and 20, high quality sputtered AlN films with FWHM (Full width at half maximum XRD peak) of less than 1.8 degrees, have great impact on the FBAR filter power handling properties and can reduce the RF power that is otherwise wasted as heat by as much as 50% (§0025).
Hurwitz also demonstrates a middle portion of the bottom electrode (60) layer physically being configured within the air cavity region and relative to the substrate such that there is a gap (designated by the examiner in the annotated drawing of Fig. 1 of Hurwitz) between the bottom electrode and at least one of the sidewalls (right or left side walls 70 for the left or right-side resonating devices respectively) of the substrate.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hurwitz.
Regarding claims 5 & 18, Hurwitz discloses the invention as recited in claims 1 and 18, Hurwitz also mentioned the inverse thickness to operating frequency relationship for AlN piezo films and mentions 270 nm for 5 GHz and 200 nm for 10 GHz applications which is admittedly challenging to grow such thin films (§0027). However, for lower frequency growing thicker films would be relatively easier. 
Therefore, for a person of ordinary skill in the art, it would have been obvious to grow a thicker film such as 500 nm specific for a relatively lower frequency than 5 GHz applications and it would have been easier than growing thinner films of 200-270nm through Hurwitz methods. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843